Doerfer, J. concurring:
I concur in the opinion of Judge Foster. In paragraph 9 of the Agreed Statement of Facts it is expressly stated "The policy of insurance by and between the parties involved provided . . . the named insured is the sole owner of the insured motor vehicle unless otherwise stated therein.” (emphasis supplied). From this fact I have no difficulty in inferring that the plaintiff did represent in the policy to which she was a party, that she was the sole owner of the insured motor vehicle.
Furthermore, the only fact in the case of New Amsterdam Casualty Co. v. Karl Goldstein, 352 Mass. 492 (1967) relied upon by the Supreme Judicial Court to establish that the policy holder in that case had represented himself to be the sole owner was identical language in the policy of insurance in that case. There was evidence in New Amsterdam that the policy owner had made an independent representation of ownership in an application for insurance or in any other form, prior to the loss of the vehicle.
For these reasons I believe the New Amsterdam case is controlling and I concur in the dismissal of the report.